DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021, has been entered.
 	Claims 1-16 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Here, the result to be achieved or problem solved is to embed in geometries of the structural materials.   However, the claims do not indicate any structure, material or steps that one of ordinary skill in the art would understand performs the function.  Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy this claim limitation.
 	Claims 2-15 indefinite insofar as they depend from claim 1. 
	Individually, the functional limitations of claims 5, 6, 14 and 15 are indefinite on the same grounds. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  Where “a generic claim may define the boundaries of a vast genus of chemical compounds . . . the question may still remain whether the specification . . . demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  Merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171. 35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added).  Rather, an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials.  Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).   Thus, to properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient species representing the breadth of the genus claimed.
Independent claim 1 is directed to a biocompatible composition (4) for three-dimensional printing of scaffold structures on a 3D printer, the biocompatible composition comprising a suspension of microspheres (5) which emit radioactive rays, a carrier or adhesive liquid, and structural materials, wherein the microspheres are adapted to embed in geometries of the structural materials.”   The claim, as whole, and its terms indicate a clearly generic biocompatible suspension of microspheres. 
Here, the specification does not disclose sufficient species with respect to these components.  At the outset, it fails to disclose even one example of the claimed suspension.  Beyond that, with respect to microspheres, the specification does not disclose any microsphere, albeit that they are beta and/or gamma emitters, either by structure or material.  Nor does the specification disclose any carrier, adhesive liquid or structural materials, much less amounts, sizes or “geometries” thereof.  
 Accordingly, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date.  “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.  Id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 7, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2015/0071997).
Regarding claim 1, Garcia et al. teaches microgels for encapsulation of cells and other biologic agents.   See Title.   “The microgel droplets are typically administered in an aqueous suspension (in water, saline, buffered saline, etc.)” (current claim 4).  Para. [0110].  Garcia et al. also teaches a polymer is functionalized by reacting a bioactive agent wherein a bioactive agent includes radionuclides.  See paras. [0080]- [0082].  This reads on “a suspension of microspheres (5) which emit radioactive rays, a carrier or adhesive liquid, and structural materials, wherein the microspheres are adapted to embed in geometries of the structural materials.”   
Although Garcia et al. is silent with respect to the suspension of microgels being useful for three-dimensional printing of scaffold structures on a 3D printer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claims 7 and 11, Garcia et al. teaches magnetic molecules and x-ray imaging agents, and contrast agents.  See para. [0082].

Claim 1 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2011/0229580).
	Regarding claim 1, Srivastava et al. teaches “a microsphere with one or more entrapped nanoparticles” and “a suspension comprising a polysaccharide and one or more nanoparticles.”  Abstract.  
Although Srivastava et al. is silent with respect to the suspension of microgels being useful for three-dimensional printing of scaffold structures on a 3D printer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, since a chemical composition and its properties are inseparable, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Regarding claim 7, 8, 10 and 11, the nanoparticles may comprise gadolinium and/or iron oxide.  See paras. [0025]-[0026].   
Regarding claims 9 and 12, although these ranges are not expressly taught, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of metal in the microsphere as result-effective variables.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618